Citation Nr: 1749105	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  10-30 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to a compensable initial rating for hallux valgus of the left foot prior to March 12, 2015 and 10 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent disabling prior to October 6, 2016 and 20 percent thereafter for left sciatic nerve tarsal tunnel syndrome. 

REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1976 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision (hallux valgus) and an August 2009 rating decision (tarsal tunnel syndrome and lumbar strain) by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board in September 2016 and was remanded for further development.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's back condition was not aggravated by his service-connected disabilities, not was the Veteran's back condition incurred in active service.

2.  Prior to March 12, 2015, the Veteran's left foot hallux valgus was manifested by mild symptoms.

3.  From March 12, 2015, the Veteran's left foot hallux valgus is manifested by moderate symptoms.

4.  Prior to October 6, 2016, the Veteran's left sciatic tarsal tunnel syndrome was manifested by mild incomplete paralysis.

5.  From October 6, 2016, the Veteran's left sciatic tarsal tunnel syndrome is manifested by moderate incomplete paralysis.

CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a back condition are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014), 38 C.F.R. §§ 3.303, 3.310 (2016). 

2.  The criteria for a compensable initial rating for left foot hallux valgus prior to March 12, 2015 have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5280 - 5284 (2016).

3.  The criteria for a rating in excess of 10 percent for left foot hallux valgus from March 12, 2015  have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5280 - 5284 (2016).

4.  The criteria for a rating greater than 10 percent for left leg sciatic nerve condition prior to October 6, 2016 have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 (2016).

5.  The criteria for a rating greater than 20 percent for left leg sciatic nerve condition from October 6, 2016 have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



II.  General Legal Criteria

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

In ascertaining the competency of lay evidence, the Courts have generally held that while a layperson is competent to testify to his symptoms, a layperson is not capable of opining on matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Service Connection for Lumbar Strain

Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Analysis

The Veteran has been diagnosed with both a lumbar strain and a cervical spine condition.  The Veteran contends that his service-connected foot and nerve disabilities caused his back condition.  The question is whether the Veteran's back condition was proximately due to or aggravated beyond its natural progression by any of the Veteran's service-connected conditions.  

The Veteran was afforded an examination for his back in August 2009.  The examiner reviewed the Veteran's file.  The examiner noted the Veteran had symptoms of decreased motion, stiffness, and pain.  The examiner noted a diagnosis of a lumbar strain.  The examiner opined it was less likely than not that the Veteran's low back condition was caused by or the result of his left foot hallux valgus.  The examiner opined the Veteran's back condition was most likely due to his many years as an auto body worker and the physical demands of that job.  The Veteran later submitted a statement saying that he worked in the office as a body shop estimator, not a mechanic.

The Veteran was afforded another examination for his back in August 2011.  The examiner noted a diagnosis of a neck sprain.  The examiner stated that the Veteran's subjective complaints during the examination appeared out of proportion to the objective exam findings.  The examiner opined that the Veteran's cervical condition was not caused by, a result of, or aggravated by, his left leg tarsal syndrome or his left foot hallux valgus.  The examiner explained that based on the medical literature, the examiner's clinical experience, and review of the Veteran's medical records, there was no cause and effect relationship or aggravation between the claim of a cervical spine condition and the Veteran's service-connected conditions.

The Veteran was afforded an examination for his back in March 2015.  The examiner reported that he reviewed the Veteran's file and diagnosed the Veteran with degenerative disc disease of the lumbarsacral spine.  The examiner stated there was no objective evidence of radiculopathy.  

The Veteran was afforded an examination for his back in October 2016.  The examiner noted the Veteran's diagnosis of multilevel degenerative joint disease (DJD) of his lumbar spine.  The examiner opined that the Veteran's back condition was less likely than not due to or the result of the Veteran's service-connected conditions.  The examiner reviewed the Veteran's service treatment records (STRs) and found no documentation of back problems.  The examiner noted the Veteran's left foot did not reveal any pronation or cause any change in the mechanics of walking.  The examiner opined that the Veteran's multilevel DJD lumbar spine was most likely due to his natural aging.

The Veteran submitted a statement in December 2016 saying that he had pain that traveled from his foot to his back.

The Veteran was afforded an examination for his back in March 2017.  The examiner opined that the Veteran's back condition was not aggravated by the Veteran's service-connected left foot hallux valgus or his left leg tarsal tunnel syndrome.  The examiner stated the Veteran's left foot did not reveal any pronation or any cause for any change in the mechanics of walking.  The examiner stated that the Veteran's medical record indicated he had a history of difficulty walking due to problems with the left foot and right knee giving way.  The examiner stated there was no mention of back pain due to his left foot condition.  The examiner opined the Veteran's back pain was most likely due to his natural aging and had its own natural progression, unaffected by the Veteran's service-connected conditions.

The Veteran has been afforded multiple examinations for his back condition.  None of the examiners have opined that the Veteran's back condition is proximately due to or aggravated beyond its natural progression by his service-connected disabilities.  The Board acknowledges the Veteran's statements that he believes his back condition to be caused by his service-connected disabilities and his statement that he has pain traveling from his foot to his back.  While the Veteran is competent to report his symptoms of a back disability, including pain and difficulty walking, he is not competent to opine on matters requiring medical knowledge, such as the causal nature between his back condition and his service-connected disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  The medical evidence of record, including the October 2016 and March 2017 examinations, shows that the Veteran's back condition was not aggravated beyond its natural progression by his service-connected disabilities.  Therefore, service connection on a secondary basis is not warranted.

The Veteran's back condition does not qualify for direct service connection.  While the Veteran does have a current diagnosis of a back condition, the question is whether there was an in-service incurrence of this back condition.  The Veteran's STRs are negative for mention of a lower back condition.  Additionally, the lay evidence does not support a finding that the Veteran's back condition was incurred during his active service.  The Veteran has asserted his service-connected disabilities caused his back condition.  Therefore, because the preponderance of the evidence shows there was no in-service incurrence of the Veteran's back conditions, service connection on a direct basis is not warranted.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

IV.  Increased Rating Claims

General Legal Criteria

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2016).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson, 12 Vet. App. 119 (1999).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

A.  Increased Rating for Hallux Valgus

Legal Criteria

Under DC 5280, a maximum 10 percent rating is warranted for unilateral hallux valgus when the condition is severe and disabling to a degree equivalent to amputation of the great toe, or when there has been operation with resection of the metatarsal head.  See 38 C.F.R. § 4.71a, DC 5280.

The Rating Schedule provides a disability rating in excess of 10 percent for the feet for the following disabilities: flat feet or pes planus; claw foot or pes cavus; malunion or nonunion of the tarsal or metatarsal bones; and other foot injury, including actual loss of use of the foot.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5276, 5278, 5283, 5284 (2016). 

Facts

In a March 2009 rating decision, the RO awarded a noncompensable rating for the Veteran's hallux valgus.  In an April 2017 rating decision, the RO increased the Veteran's disability rating to 10 percent as of March 12, 2015.  

The Veteran was afforded an examination for his foot condition in February 2009.  The examiner reviewed the Veteran's file and noted the Veteran complained several times in service about his fifth digit left foot condition.  The Veteran complained of fatigability and stated that he could only walk 20 to 30 minutes at a time.  The Veteran complained of occasional swelling in his left foot but denied any heat or redness.

The Veteran was afforded another examination for his left foot in May 2011.  The Veteran stated his left foot numbness slowed his activities.  The examiner noted the Veteran did not use an assistive device, but noted the Veteran stated he felt he needed one.  The examiner noted there was no evidence of painful motion, swelling, tenderness, instability, weakness or other abnormal weight bearing.  The examiner opined that the Veteran had mild left foot hallux valgus.  The examiner noted the Veteran did not have malunion or nonunion of the tarsal or metatarsal bones.  The examiner did note an unusual gait, not antalgic, but that the Veteran kept his left foot dorsiflexed and slightly pronated, which was different than the observed gait outside of the examination building.

The Veteran was afforded an examination for his hallux valgus in March 2015.  The examiner reviewed the Veteran's file and noted the Veteran's left foot problems.  The Veteran stated he could not walk around in a store and that he had problems walking in general.  The examiner noted the Veteran's left foot condition was moderate.
 
The Veteran was afforded an examination in October 2016 for his hallux valgus. The examiner noted the Veteran's symptoms were mild or moderate.  The examiner noted the Veteran had not had foot surgery.  

The Veteran submitted a statement in December 2016 saying his doctor told him that from his left knee to his foot was dead.  The Veteran reported his doctor told him they would have to cut the nerve but that he would be walking on bone.  The Veteran stated he hadn't had any feeling in his foot and now had pain that traveled up his leg and into his back over the last few years.





Analysis

Period prior to March 12, 2015

The Veteran was in receipt of a noncompensable rating for his hallux valgus prior to March 12, 2015 under DC 5280.  

In order to qualify for the next higher 10 percent rating, the Veteran's symptoms would have to show unilateral hallux valgus operated with resection of the metatarsal head or severe unilateral hallux valgus, if equivalent to amputation of the great toe.  The Veteran's medical records are free of any such conditions or symptoms.  Additionally, the Veteran has not stated that he has had any operations or any symptoms equivalent to amputation of his great toe.  Therefore, the Veteran does not qualify for the next higher 10 percent rating under DC 5280.

The Board has considered whether a compensable disability rating would be appropriate under alternative diagnostic code provisions.  However, the evidence does not demonstrate a diagnosis of or treatment for moderate flatfoot, bilateral weak foot, claw foot, Morton's disease, hallux rigidus, hammer toe of all toes, moderate tarsal malunion or nonunion, or other moderate foot injuries.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276 - 5284.  Therefore, a higher rating under another diagnostic code is not warranted.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

Period after March 12, 2015

The Veteran is currently in receipt of a 10 percent disability rating for his hallux valgus under DC 5284.  In order to qualify for the next higher 20 percent rating, the Veteran's symptoms would have to be shown to be moderately severe.  

The medical evidence does not support a rating in excess of 10 percent disabling for the Veteran's hallux valgus because the Veteran's symptoms are not shown to be moderately severe.  The March 2015 examiner opined that the Veteran's symptoms were moderate and the October 2016 examiner opined that the Veteran's symptoms were mild to moderate.  Additionally, while the Board acknowledges the Veteran's statements regarding his foot condition, including that his foot causes him pain and that he has trouble walking, the Veteran is not competent to opine on matters requiring medical knowledge, such as diagnosing the severity of his foot condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, a higher rating under DC 5284 is not warranted.

The Board has considered whether a disability rating higher than 10 percent would be appropriate under alternative diagnostic code provisions.  However, the claims file does not demonstrate a diagnosis of or treatment for pes cavus (claw foot), malunion or nonunion of the tarsal or metatarsal bones, or moderately severe foot injury attributable to hallux valgus, or severe unilateral flatfoot.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, 5283, 5284.  Therefore, a higher rating under another diagnostic code is not warranted.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

B.  Increased rating for Sciatic Nerve 

Legal Criteria

The Veteran's radiculopathy affecting his left sciatic nerve is rated under the provisions of 38 C.F.R. § 4.124a, DC 8520, for incomplete paralysis of the sciatic nerve.  Under these guidelines, complete paralysis of the sciatic nerve, manifested by symptoms including that the foot dangles and drops, no active movement of the muscles below the knee, flexion of the knee weakened or lost, is rated as 80 percent disabling.  Incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy, is rated as 60 percent disabling.  Moderately severe incomplete paralysis of the sciatic nerve is rated as 40 percent disabling.  Moderate incomplete paralysis of the sciatic nerve is rated as 20 percent disabling.  Mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree of impairment.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings are combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

Facts

In an August 2009 rating decision, the RO awarded a 10 percent disability rating for the Veteran's nerve condition.  In a January 2017 rating decision, the RO increased the Veteran's disability rating to 20 percent as of October 6, 2016.  

The Veteran was afforded an examination for his peripheral extremity nerve condition in August 2009.  The examiner noted decreased vibration and a hypoactive ankle jerk.  

The Veteran was afforded an examination for his peripheral nerve condition in March 2015.  The examiner reviewed the Veteran's file and noted the Veteran's diagnosis of tarsal tunnel syndrome of his left foot.  The examiner noted the Veteran was service-connected for this condition.   The examiner reported that the Veteran stated he had severe constant pain of his left lower extremity, severe intermittent pain of his left lower extremity, and severe parethesias of his left lower extremity.  The examiner stated that the Veteran had symptom magnification and that the Veteran was very nervous during the examination.  The examiner also noted the Veteran denied having any feeling in his left foot and that the Veteran's gait was not normal but also exaggerated favoring his left foot.  The examiner noted the Veteran's sciatic nerves, external popliteal nerves, musculocutaneous nerves, anterior tibial nerves, internal popliteal nerves, posterial tibial nerves, anterior crural nerves, internal saphenous nerves, obturator nerves, external cutaneous nerves, and illio-inguinal nerves were all normal.  

The Veteran was afforded an examination for his nerve condition in October 2016.  The examiner reviewed the Veteran's file and noted the Veteran's diagnosis of left foot tarsal tunnel syndrome.  The examiner reported that the Veteran had moderate numbness in his left lower extremity due to his condition and that the Veteran's gait was normal.  The examiner also noted the Veteran's sciatic nerves, external popliteal nerves, musculocutaneous nerves, anterior tibial nerves, internal popliteal nerves, anterior crural nerves, internal saphenous nerves, obturator nerves, external cutaneous nerves, and illio-inguinal nerves were all normal.  The examiner stated that the Veteran's left posterial tibial nerve was moderately incompletely paralyzed.  

Analysis

Period Prior to October 6, 2016

The Veteran was rated as 10 percent disabled due to his lower extremity nerve condition under DC 8520 prior to October 6, 2016.  In order to qualify for the next higher 20 percent disability rating, the Veteran's symptoms would have to be shown as moderate incomplete paralysis.  However, the evidence does not support a higher evaluation prior to October 6, 2016.  In March 2015, the Veteran's examiner noted that the Veteran did not have incomplete paralysis of his nerve.  The Board has thoroughly reviewed the Veteran's file and has found that none of the Veteran's other medical records show symptoms approximating moderate incomplete paralysis of his lower extremity nerve.  The Board acknowledges the Veteran's statements that he has had pain due to his nerve condition and that he believes his nerve condition warrants a higher rating.  While the Veteran is competent to testify as to his symptoms, he is not competent to opine on matters requiring medical knowledge, such as diagnosing the severity of a nerve condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, a higher rating under DC 8520 is not warranted.

The Board has considered the application of other diagnostic codes.  However, the medical evidence, in particular, the May 2015 examination, shows that the Veteran does not have problems with his external popliteal nerves, musculocutaneous nerves, anterior tibial nerves, internal popliteal nerves, posterior tibial nerves, anterior crural nerves, or a soft tissue sarcoma.  38 C.F.R § 4.124a, Diagnostic Codes 8521 - 8540.  Therefore, a higher rating under another diagnostic code is not warranted.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

Period from October 6, 2016

The Veteran is currently rated as 20 percent disabled under DC 8520.  In order to qualify for the next higher 40 percent rating, the Veteran's symptoms would need to approximate moderately severe incomplete paralysis of his lower extremity nerve condition.  The evidence does not support a higher rating.  The October 2016 examiner stated the Veteran had moderate symptoms of incomplete paralysis, not moderately severe symptoms.  The Veteran's medical records are free of any mention that the Veteran's symptoms more closely approximate moderately severe incomplete paralysis.  While the Veteran is competent to testify as to his symptoms, he is not competent to opine on matters requiring medical knowledge, such as diagnosing the severity of a nerve condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  Because the preponderance of the evidence shows the Veteran's symptoms to be moderate, a higher rating under DC 8520 is not warranted.

The Board has considered the application of other diagnostic codes.  However, the medical evidence, in particular, the October 2016 examination, shows that the Veteran does not have any problems with his external popliteal nerves, musculocutaneous nerves, anterior tibial nerves, internal popliteal nerves, right posterior tibial nerve, anterior crural nerves, or a soft tissue sarcoma.  38 C.F.R 
§ 4.124a, Diagnostic Codes 8521 - 8540.  Therefore, a higher rating under another diagnostic code is not warranted.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

V.  Other Considerations

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The matter is not raised by the record and the Board finds it unnecessary to remand the matter for further action.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to an initial compensable rating for hallux valgus prior to March 12, 2015, is denied.

Entitlement to a rating in excess of 10 percent for hallux valgus from March 12, 2015, is denied.

Entitlement to an initial rating in excess of 10 percent for left sciatic nerve tarsal tunnel syndrome prior to October 6, 2016, is denied.

Entitlement to a rating in excess of 10 percent for left sciatic nerve tarsal tunnel syndrome from October 6, 2016, is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


